Case 1:19-cv-00048-TFM-M Document 71 Filed 02/18/21 Page 1 of 1                     PageID #: 537




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MARIO THOMAS,                                     )
                                                   )
        Plaintiff,                                 )
                                                   )
 vs.                                               )   CIV. ACT. NO. 1:19-cv-48-TFM-M
                                                   )
 ASHTON & COMPANY, INC.                            )
                                                   )
        Defendant.                                 )

                                      FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order that was entered on this same

date, it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor

of Defendant and against Plaintiff. Plaintiff shall recover nothing by this suit.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

       DONE and ORDERED this the 18th day of February 2021.

                                                       s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE
